Citation Nr: 1627343	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches with right hand tremors.

2.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 and from May 1984 to September 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

When this case was most recently before the Board in November 2015, it was decided in part and remanded in part for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for psychiatric disability is addressed in the REMAND that follows the ORDER section below.


FINDINGS OF FACT

1.  For the period prior to February 3, 2016, the Veteran's migraine headaches manifested as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  For the period beginning February 3, 2016, the Veteran's migraine headaches have not been manifested by prostrating attacks.

3.  Right hand tremors have not been present during the period of the claim.


CONCLUSIONS OF LAW

1.  For the period of the claim prior to February 3, 2016, the criteria for a disability rating of 50 percent, but not higher, for migraine headaches with right hand tremors were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  For the period beginning February 3, 2016, the criteria for a disability rating in excess of 30 percent for migraine headaches with right hand tremors have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in September 2010 and December 2010 letters, prior to the initial adjudication of the claim in May 2011.

The Board notes that all of the Veteran's pertinent service treatment records (STRs) and post-service VA and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations relating to his claim.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has fulfilled its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  This section does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinki, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  He is presently in receipt of a 30 percent rating for the disability.  The question in this case is whether the maximum schedular rating of 50 percent is warranted.  The maximum rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  The rating criteria do not define "prostrating," nor has the Court.  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness." 

The Veteran was afforded two VA examinations to address his headaches in November 2010.  Pursuant to the first examination, the examiner noted the Veteran's reports of severe headaches and persistent involuntary right hand tremors, which were precipitated by stressful situations or anger.  The Veteran also reported that he had previously been diagnosed with a cerebral infarct by a private neurologist.  The Veteran complained of recurrent headaches which he described as frontal oppressive pain, with an intensity of 5 to 7 out of 10, once or twice per month, which persisted for three to seven days, and were sometimes associated with blurred vision.  He denied nausea, vomiting, or dizziness associated with the headaches, and he reported taking over-the-counter pain medication as needed.  

On the second, neurological examination, the examiner diagnosed tenso-vascular cephalea, an alternate term describing migraine headaches.  The examiner indicated that most of the Veteran's attacks were prostrating, and that headache episodes made him totally unable to perform any activities of daily living.  The examiner opined that the Veteran's headaches were etiologically related to his service.  The examiner again noted right hand tremors of an etiology to be determined, but "definitely of no central origin," and noted there was a non-verified history of "cerebral infarction" two years prior and afterwards the appearance of the tremors described by the Veteran.  The examiner then stated that the Veteran was separated from service in September 1992, and opined that there was no nexus of causality between the recent tremors and his Gulf War tour of duty.

The Board notes that when viewed together, the reports of the two November 2010 VA examinations show that the Veteran had moderate to severe prostrating headaches which occurred once or twice per month, but lasted three to seven days at a time.  In addition, the Veteran's headache episodes were severe enough to prevent him from performing any activities of daily living.  Based on the foregoing, and granting the Veteran the benefit of the doubt, the Board finds that the November 2010 VA examination reports warrant assignment of the maximum allowable 50 percent rating for the Veteran's migraine headaches.

The Veteran was afforded an additional VA examination on February 3, 2016, by the same examiner who performed the Veteran's November 2010 VA neurological examination.  The examiner noted that during headaches, the Veteran experienced pain on both sides of his head, a dull sense of weakness in the forehead, sensitivity to light and sound, and changes in vision, but he took no medication for the headaches.  The examiner noted the typical duration of the Veteran's headaches as being one day, but indicated the headaches had no impact on the Veteran's ability to work.  Importantly, the examiner also stated that although the Veteran had had prostrating headaches at the time of the November 2010 examination, his headaches were no longer prostrating.  The examiner also noted that the Veteran had right hand tremors.  However, the examiner stated that the tremors had no relationship with the Veteran's headaches.  The Board notes that a 50 percent rating is warranted under Diagnostic Code 8100 for very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  Because the February 2016 VA examination report indicates that the Veteran's headaches were no longer prostrating at the time of the examination, the Board finds that a rating higher than 30 percent for the Veteran's headaches is not warranted on or after February 3, 2016, the date of the examination.  In this regard, upon a thorough review of the entire record, the Board notes that there is no lay or medical evidence whatsoever of prostrating headaches on or after February 3, 2016.

The Board acknowledges the Veteran's contention that he is entitled to a separate rating for right upper extremity tremors.  In this regard, the Board again notes that the Veteran's November 2010 VA examiner opined that his reported tremors had no nexus of causality with his service, and his February 2016 VA examiner opined that the tremors had no relationship with his service-connected headaches.  In addition, the Board notes that the Veteran was also afforded VA hand and peripheral nerve examinations in February 2016.  Pursuant to his hand examination, the examiner noted the Veteran's report of right arm/forearm/wrist tremors, but indicated the Veteran did not have any current diagnosis associated with these symptoms.  The examiner performed range of motion testing, with normal results, and indicated the Veteran had no functional loss or impairment due to his condition.  The examiner reiterated there was no pathology identified as to the Veteran's right hand upon examination.  Regarding his peripheral nerves examination, all results were normal, and the examiner stated that there was no pathology identified on the peripheral nerve examination of the Veteran's upper extremities.  The examiner thus declined to render an opinion as to the etiology of the tremor condition, since no condition was found.

Upon a thorough review of the entire record, the Board has found no objective evidence of right hand tremors or of any pathology accounting for the reported tremors.  Instead, the medical evidence discussed above includes only findings that the reported tremors are not associated with the Veteran's service or his headaches.  Accordingly, the Board finds that a separate disability rating for the Veteran's reported tremors is not warranted.

The Board notes that in reaching its decision, it has duly considered the benefit-of-the-doubt doctrine and has resolved such doubt in the Veteran's favor where applicable.

Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b) (West 2014); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of 30 percent on or after February 3, 2016.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected migraine headaches, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Upon a review of the record, there is no suggestion that the Veteran's migraine headaches render him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.






ORDER

The Board having determined that the Veteran's migraine headaches with right hand tremors warrant a 50 percent rating during the period of the claim prior to February 3, 2016, and a 30 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria governing the award of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's remaining claim is decided.

The Veteran claims entitlement to service connection for psychiatric disability, to include PTSD.  He maintains that he acquired PTSD due to events experienced while serving in the Persian Gulf War.  Specifically, the Veteran contends that he (1) witnessed the injury or death of fellow soldiers from an explosion caused by their smoking near combustible material; (2) was in the proximity of several hostile SCUD missile explosions; (3) saw many dismembered bodies of enemy and friendly troops; and (4) had to take a fully loaded rifle from an emotionally disturbed fellow servicemember who was pointing it at him.  The record shows that the Veteran served in Operation Desert Storm during the Persian Gulf War with the 2d Transportation Company (Trans. Co.) from January 6 to June 24, 1991.

In its November 2015 remand, the Board noted that on an April 2011 VA examination, the Veteran was found to have depressive disorder, but not PTSD.  However, the Board noted that the examiner had not provided any opinion as to whether the Veteran's depression was related to his service.  As such, the Board remanded the Veteran's claim for an additional VA psychiatric examination.

The Veteran was afforded an additional VA psychiatric examination in February 2016.  The examiner indicated the Veteran did not have PTSD, and instead diagnosed unspecified depressive disorder.  The examiner noted the Veteran's reports that he sometimes got nightmares about being in Saudi Arabia for the liberation of Kuwait during Operation Desert Storm.  The Veteran reported he witnessed two soldiers die or be injured by an explosion caused by their smoking cigarettes near combustible material.  He also reported having a rifle pointed at him by an unstable fellow servicemember, causing him to take the rifle and hit other servicemembers with it who had attacked the unstable individual.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by service.  In this regard, the examiner stated that there was no evidence that the Veteran had a mental disorder before, during, or proximate to discharge from military service, and that years passed before he sought private or VA psychiatric care.  The examiner then stated that the VA specialized clinic had ruled out PTSD and suggested instead that the Veteran had been suffering from an anxiety disorder not associated with his military service.  He then noted that a 2011 VA examination led to a diagnosis of major depression, not PTSD.  Finally, the examiner stated that repeated follow up by psychiatrists at the VA Medical Center (VAMC) in San Juan had found the Veteran suffered from a non-specific depressive disorder.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board first notes that in its November 2015 remand, the Board instructed the examiner to opine as to whether any diagnosed acquired psychiatric disorder was etiologically related to the Veteran's military service.  The February 2016 examiner diagnosed the Veteran with depressive disorder, and although he proceeded to note the findings of previous VA examiners and outpatient providers that the Veteran did not have PTSD, he did not provide any narrative opinion of his own, of any length or depth, addressing the etiology of the depressive order which he diagnosed.

In addition, the Board notes that the Veteran submitted a letter in April 2010 by a private physician, Dr. N.A.O.V., in which she asserted that the Veteran had PTSD, and detailed his symptoms and their relation to the claimed in-service stressors experienced during the Persian Gulf War.  This diagnosis and letter were not addressed by the February 2016 VA examiner.  In light of the foregoing, the Board finds that a remand for an additional VA psychiatric examination and opinion is warranted.

The Board also notes that where a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2015).  In this regard, the Board notes that in a previous July 2004 decision, the Board found that the Veteran had engaged in combat with the enemy for purposes of 38 C.F.R. § 3.304(f)(2).  Among the in-service stressors reported by the Veteran is his presence in the vicinity of hostile SCUD missile explosions during the Persian Gulf War.  Of record is a history of the Veteran's unit, the 2d Trans. Co., which shows that the company was in the region near the Dhahran Air Base until January 24, 1991.  Also of record is an analysis of SCUD missile attacks provided by the United States Armed Services Center for Unit Records Research (CURR), which shows that on January 22, 1991, three SCUD missiles were fired toward Dhahran, with one engaged by a Patriot missile and the other two falling in the desert, and on January 23, 1991, two missiles were fired toward Dhahran, with both engaged by Patriot missiles.  Based on the foregoing, on remand, the VA examiner is instructed to assume the Veteran is credible with regard to any alleged in-service stressor which is consistent with combat, to include his presence in the vicinity of hostile SCUD missile explosions.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include any available VA psychiatric treatment records since January 2016.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a psychiatrist or psychologist, who has not previously performed an examination or proffered an opinion in this case, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  If the examiner determines that PTSD or any of the other acquired psychiatric disorders diagnosed during the period of the claim has or have not been present during the period of the claim, the examiner should explain the reasons for his or her determination(s).

If the examiner determines that any acquired psychiatric disorder has been present for any portion of the period of the claim, the examiner should state, with respect to each such disorder, whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's military service.

The examiner is instructed to assume the Veteran is credible with regard to any claimed in-service stressor which is related to combat or fear of hostile military activity, to include having been present in the vicinity of hostile SCUD missile explosions.

In providing his or her opinion(s), the examiner must specifically address the April 2010 opinion by Dr. N.A.O.V. that the Veteran had PTSD related to experiences during the Persian Gulf War.

The examiner is advised that a recounting of determinations made by other VA medical personnel will not constitute an adequate opinion, and that an additional opinion explaining the etiology of each diagnosed acquired psychiatric disorder is required.

The examiner must provide a rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


